325 F.2d 1017
Don P. BROWN, Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY.Thomas SEMPLE, Appellant,v.STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY.
No. 14446.
No. 14473.
United States Court of Appeals Third Circuit.
Argued December 9, 1963.
Decided January 17, 1964.

Appeal from United States District Court for the Eastern District of Pennsylvania, Allan K. Grim, Judge.
Jack Brian, Upper Darby, Pa., for appellant.
John F. Cramp, Media, Pa. (George J. McConchie, Cramp & D'Iorio, Media, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and McLAUGHLIN and KALODNER, Circuit Judges.
PER CURIAM.


1
The record in this case discloses no error in its trial or disposition. A careful review of the arguments of the appellants discloses that they are lacking in merit. Accordingly, the judgment will be affirmed.